IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TERRELL M. SURRANCY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3026

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 1, 2016.

An appeal from an order of the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Terrell M. Surrancy, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.